  Case 15-01760        Doc 41     Filed 07/30/19 Entered 07/30/19 14:35:19              Desc Main
                                   Document     Page 1 of 13


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


In re:                                                         Case No. 15-01760
Gwendolyn Y. Durr
                       Debtor.
                                                               Hon. Carol A. Doyle


                                                               Chapter 13 Proceedings

                             NOTICE OF OBJECTION TO CLAIM

TO:    See attached Service List.

      PLEASE TAKE NOTICE that on September 3, 2018 at 9:30 a.m. I shall appear
before the Honorable Judge Carol A. Doyle in Room 742 of the United States
Bankruptcy Court. 219 S. Dearborn, Chicago, Illinois and shall then and there present
Debtor’s Objection to Claim, a copy of which is attached hereto and served upon you.

                                                       By: /s/ Jaime Dowell
                                                       Attorney for Debtor

                                     CERTIFICATE OF SERVICE

        The undersigned, a non-attorney, states that she caused to be served upon the parties listed on
the attached Service List, by mailing true and correct copies to the addresses indicated, in envelopes
properly stamped and sealed, and depositing the same in the U.S. mail at 1004 Courtaulds Drive, Suite
A, Woodstock, IL 60098 on July 30, 2019, before 5:00 p.m.

                                               /s/ L. Palma




Jaime Dowell
ARDC 6281312
McKenna Storer
1004 Courtaulds Dr., Ste. A
Woodstock, IL 60098
815-334-9693/ Fax: 815-334-9697
email: jdowell@mckenna-law.com
                  Case
Label Matrix for local     15-01760
                        noticing        Doc 41 U.S.Filed  07/30/19
                                                     Bankruptcy Court Entered 07/30/19 14:35:19      DescOnline
                                                                                          Advance Paycheck   Main
0752-1                                              Document
                                               Eastern Division       Page 2 of 13        2400 Caton Farm Rd., Unit-P
Case 15-01760                                   219 S Dearborn                                Crest Hill, IL 60403-1387
Northern District of Illinois                   7th Floor
Chicago                                         Chicago, IL 60604-1702
Wed Oct 11 15:08:50 CDT 2017
Ashley Stewart                                  City of Chicago                               City of Chicago-Department of Finance
Comenity                                        Dept. of Streets and Sanitation               C/O Roberts and Weddle, LLC
Po Box 182124                                   121 N. LaSalle St., Rm 700                    309 W. Washington St. Suite 500
Columbus, OH 43218-2124                         Chicago, IL 60602-1246                        Chicago, IL 60606-3200


Credit Management Lp                            Dyck-O Neal Inc                               Hyundai Capital America DBA
4200 International Pkwy                         6060 North Central Expressway Suite 200       Hyundai Motor Finance
Carrollton, TX 75007-1912                       Dallas, TX 75206                              PO Box 20809
                                                                                              Fountain Valley, CA 92728-0809


Hyundai Motor Finance                           Midnight Velvet                               Midstate Collection So
Attn: Bankruptcy Department                     Swiss Colony Midnight Velvet                  Po Box 3292
PO Box 20809                                    1112 7th Ave                                  Champaign, IL 61826-3292
Fountain Valley, CA 92728-0809                  Monroe, WI 53566-1364


Quantum3 Group LLC as agent for                 Gwendolyn Y. Durr                             Jaime Dowell
Comenity Bank                                   2932 W. 62nd St.                              McKenna Storer
PO Box 788                                      Chicago, IL 60629-2612                        1004 Courtaulds Dr., Ste. A
Kirkland, WA 98083-0788                                                                       Woodstock, IL 60098-7320


Patrick S Layng                                 Tom Vaughn                                    End of Label Matrix
Office of the U.S. Trustee, Region 11           55 E. Monroe Street, Suite 3850               Mailable recipients   16
219 S Dearborn St                               Chicago, IL 60603-5764                        Bypassed recipients    0
Room 873                                                                                      Total                 16
Chicago, IL 60604-2027
 Case 15-01760      Doc 41     Filed 07/30/19 Entered 07/30/19 14:35:19       Desc Main
                                Document     Page 3 of 13
                                                                                      64330


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


In re:                                                  Case No. 15-01760
Gwendolyn Y. Durr,

                     Debtor.                            Hon. Carol A. Doyle


                                                        Chapter 13 Proceedings

                     Objection to Claim 3-2 of the City of Chicago

       NOW COMES, Gwendolyn Y. Durr (“Debtor”), by her attorney, Jaime Dowell of
McKenna Storer, pursuant to Rule 3007 of the Federal Rules of Bankruptcy Procedure ,
moves this Honorable Court to enter an order disallowing Amended Proof of Claim 3-2
(“Claim”) filed by the City of Chicago (“Creditor”). In support of this motion, Debtor
states as follows:


       1.     Debtor filed a petition for relief under chapter 13 of Bankruptcy Code on

January 20, 1015.

       2.     Debtor’s chapter 13 Plan was confirmed on May 12, 2015. The

confirmed plan provided for $500.00 payments for 40 months with estimated 100%

dividend to unsecured creditors. See Docket Nos. 2 and 15.

       3.     The confirmed plan also provided the following: “City of Chicago: Debtor is

surrendering the Property to Creditor in full satisfaction of the secured claim. Creditor is

shall be allowed an unsecured claim for the deficiency blanket”. See Docket No. 15.

       4.     Debtor listed Creditor as a secured creditor on her Schedule D for

property located at 6502 S. Hoyne Ave., Chicago, Illinois.    See Docket No. 1.




                                             1
  Case 15-01760      Doc 41    Filed 07/30/19 Entered 07/30/19 14:35:19         Desc Main
                                Document     Page 4 of 13
                                                                                      64330


       5.     Creditor filed an unsecured claim on 7/20/2015 for $17,063.54 based on

Circus Court judgment. See Claim attached as Exhibit A.

       6.     The underlying Circuit Court Judgment indicates that the judgment amount

is attached to a lien allowing the creditor to foreclose on the property as it relates back

to Creditor’s lien filed on February 13, 2014. See Lien attached as Exhibit B.

       7.     Creditor’s claim currently is being treated as an unsecured claim when it is

in fact a secured claim that was satisfied by the Debtor surrendering her interest in the

property.

       8.     Creditor is not entitled to treatment as an unsecured creditor on the initial

claim as filed as it does not represent a deficiency claim that is allowed by the

Confirmed Plan and pursuant to Sections 506(b) and 1325(a)(5)(C).

       9.     An Objection to Claim No. 3 filed by Creditor previously was presented on

May 18, 2018. See Docket No. 24.

       10.    Creditor filed an amended claim, 3.2 for an unsecured amount based on

the value of the property and in lieu of expending the cost in foreclosing its lien, to

receive payment on an agreed to representative deficiency amount under the plan as

unsecured creditor and the Objection was withdrawn. See Amended Claim attached as

Exhibit C.

       11.    As of the filing of this Objection, Creditor has made no disposition of the

lien, Creditor has not taken title to the property or other release the lien.

       12.    Debtor is not required to make payments on an unsecured claim for

surrendered property that is not a timely filed deficiency claim.




                                              2
  Case 15-01760     Doc 41       Filed 07/30/19 Entered 07/30/19 14:35:19   Desc Main
                                  Document     Page 5 of 13
                                                                                  64330


       13.    Creditor is not entitled to payment on as unsecured creditor without an

agreement with Debtor and a timely filing of an unsecured claim for a deficiency

balance.

       14.    Debtor does not agree to continue making payments on an unsecured

claim without the City taking possession of the property or releasing its lien, and has

otherwise been unable to resolve this matter.

      15.     In absence of an agreement, Creditor does not have a timely filed

unsecured claim that is required to payment under the plan.

      WHEREFORE, Debtor prays this Honorable Court enter an order sustaining the

objection to claim and disallowing the amended unsecured claim of the City of Chicago

and for any other relief this Honorable Court deems just and proper.


                                           Respectfully submitted,

                                           By: /s/ Jaime Dowell_____
                                                 Attorney for Debtor(s)



Jaime Dowell
ARDC 6281312
McKenna Storer
1004 Courtaulds Dr., Ste. A
Woodstock, IL 60098
815-334-9693/Fax: 815-334-9697
email: debtor@mckenna-law.com




                                             3
Case 15-01760   Doc 41   Filed 07/30/19 Entered 07/30/19 14:35:19   Desc Main
                          Document     Page 6 of 13
Case 15-01760   Doc 41   Filed 07/30/19 Entered 07/30/19 14:35:19   Desc Main
                          Document     Page 7 of 13
Case 15-01760   Doc 41   Filed 07/30/19 Entered 07/30/19 14:35:19   Desc Main
                          Document     Page 8 of 13
Case 15-01760   Doc 41   Filed 07/30/19 Entered 07/30/19 14:35:19   Desc Main
                          Document     Page 9 of 13
Case
Case 15-01760
     15-01760 Doc
              Claim
                  413-2Filed
                          Filed
                             07/30/19
                                05/01/18Entered
                                          Desc 07/30/19
                                                Main Document
                                                        14:35:19 Page
                                                                  Desc1Main
                                                                       of 4
                        Document      Page 10 of 13
Case
Case 15-01760
     15-01760 Doc
              Claim
                  413-2Filed
                          Filed
                             07/30/19
                                05/01/18Entered
                                          Desc 07/30/19
                                                Main Document
                                                        14:35:19 Page
                                                                  Desc2Main
                                                                       of 4
                        Document      Page 11 of 13
Case
Case 15-01760
     15-01760 Doc
              Claim
                  413-2Filed
                          Filed
                             07/30/19
                                05/01/18Entered
                                          Desc 07/30/19
                                                Main Document
                                                        14:35:19 Page
                                                                  Desc3Main
                                                                       of 4
                        Document      Page 12 of 13
Case
Case 15-01760
     15-01760 Doc
              Claim
                  413-2Filed
                          Filed
                             07/30/19
                                05/01/18Entered
                                          Desc 07/30/19
                                                Main Document
                                                        14:35:19 Page
                                                                  Desc4Main
                                                                       of 4
                        Document      Page 13 of 13
